 

Exhibit 10.122

 

(DAIMLERCHRYSLER Letterhead)

 

 

 

DaimlerChrysler

September 5, 2006

Motors Company LLC

 

Steven J. Landry

Mr. Gary Paxton

Vice President

Dollar Thrifty Automotive Group, Inc.

Sales and Field Operations

5330 East 31st Street

Tulsa, OK 74135

 

Dear Gary,

 

This letter is to confirm our agreement to extend the current Vehicle Supply
Agreement (dated October 31, 2002) through the 2011 Model Year.

 

Per the terms of the Vehicle Supply Agreement (“VSA”), section 5.1, it can be
extended only by mutual agreement. With your concurrence, we will amend the
termination date of the Vehicle Supply Agreement. The amended Agreement will
terminate at the conclusion of the 2011 Model Year or unless earlier terminated
by any other conditions. The original terms and conditions of the VSA remain in
effect.

 

DCX Vehicles purchased by the Dollar Thrifty Automotive Group in excess of the
volume made available per sections 2.1 and 2.2 of the VSA will qualify for
payment under section 4.3 of the VSA. This provision will terminate concurrently
with the Vehicle Supply Agreement.

 

Sincerely,

 

/s/ Steven J. Landry

Steven J. Landry

 

 

 

Concur: /s/ Gary Paxton                                        

9/8/06          

 

Gary Paxton

Date

 

President & Chief Executive Officer

 

Dollar Thrifty Automotive Group, Inc.

 

 

CC/:

D. L. Campau

 

P. W. Dougherty

 

E J. Walters

L. E. Wilson

 

F. E. Dankovich

 

 

 